Citation Nr: 0030414	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of the removal of a pterygium of the right eye.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
February 1954.  This appeal originates from a decision dated 
in April 1993 by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1996, 
the Board of Veterans' Appeals (Board) denied the appellant's 
claims to an increased disability evaluation for residuals of 
removal of a pterygium of the right eye and for a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  The appellant appealed to the 
Court.  In October 1997, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") issued an Order which vacated the March 1996 Board 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand.  

In March 1999 and February 2000, the Board remanded the case 
for additional development.  Subsequently, a July 2000 rating 
action continued the prior denials.


FINDINGS OF FACT

1.  The veteran's most recent corrected visual acuity in the 
right eye is 20/200; the left eye corrected to 20/20; the 
1999 VA examination attributed the majority of his right 
visual loss to conditions that are not service-connected, and 
the examiner believed that the veteran's right eye visual 
acuity was actually better than he reported; visual acuity 
attributed to the service-connected pterygium residuals, by 
VA examination in 1993, was no worse than 20/40.

2.  The lymphatic and respiratory systems are shown on VA 
examination to be normal.

3.  The ratings assigned to the veteran's service-connected 
disabilities are as follows: 10 percent for sarcoidosis of 
the lymph nodes; 0 percent for pulmonary sarcoidosis and 
right pterygium removal residuals.

4.  The veteran's service-connected lymphatic and pulmonary 
sarcoidosis and postoperative residuals of a pterygium on the 
right eye do not prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of the removal of a right eye pterygium have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.31, 
Codes 6034, 6077 (1999).

2.  The veteran's service-connected disabilities do not meet 
the schedular requirements for a total disability evaluation 
due to individual unemployability.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims, 
which are plausible.  All relevant facts have been properly 
developed, and no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).



Right Eye Pterygium

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned of the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

According to the applicable criteria, a pterygium is 
evaluated on the basis of any resulting loss of vision.  38 
C.F.R. Part 4, Code 6034 (1999).  Corrected visual acuity of 
20/200 (6/60) in one eye warrants a 20 percent evaluation 
when corrected visual acuity in the other eye is 20/40 
(6/12).  38 C.F.R. Part 4, Code 6077 (1999).

A review of the service medical records indicated that the 
veteran had a pterygium surgically removed from the right eye 
in August 1951 and in February 1952.  The cornea was not 
involved and there was no impairment of vision as a result of 
the operations.  His vision in the right eye at induction was 
20/200; it was approximately the same at his discharge.

Service connection for residuals of removal of pterygium, 
right eye, was granted in July 1954.  A noncompensable 
evaluation was assigned, and that evaluation has been 
continued in subsequent rating actions.

In May 1984, the veteran was examined by VA.  Decreased 
vision in the right eye was shown and noted to be due 
probably to some mild amblyopia plus distortion from the 
pterygium removal.

A private physician examined the veteran in November 1992.  
The veteran reported that he had failed the test to renew his 
truck driver's license due to the decreased vision in the 
right eye.  His best vision in the right eye was 20/400.  The 
poor vision was from exotropia, meaning that the eye turned 
out and did not obtain any vision.  He also had a cataract 
limiting his vision.  A very strong prescription corrected 
his right eye vision to 20/300.  Visual acuity in the left 
eye was 20/20.

A report of a March 1993 VA examination noted uncorrected 
visual acuity of hand movement at 10 feet, corrected to 
20/100 in the right eye and uncorrected visual acuity of 
20/30, corrected to 20/20 in the left eye.  The examiner 
noted that there was decreased acuity partially due to cornea 
scarring, and that "I believe cornea scarring contributes to 
about a 20/40 acuity, no etiology found for further decrease 
in acuity."

The veteran testified at a personal hearing in June 1994.  He 
stated his opinion that the decreased vision in the right eye 
was solely due to the inservice surgeries for the right 
pterygium.  He stated that the vision in this eye worsened 
after his surgeries.  A statement from his private physician 
dated in August 1994 noted that the best vision obtainable in 
the right eye was 20/300.  The veteran was noted to have a 
cataract in the right eye, as well as an old pterygium scar 
on the right cornea.

A VA examination was conducted in May 1999.  Corrected visual 
acuity was measured at 20/200 in the right eye and 20/20 in 
the left eye.  There was no diplopia or visual field deficit 
present.  The examiner stated that there was a 2.5-millimeter 
pterygium scar on the nasal aspect of the cornea, with no 
scar tissue in the veteran's line of sight.  The central 
fundus was within normal limits.  The examiner stated that 
the pterygium was not responsible for decreased visual acuity 
secondary to scar tissue.  While it was possible that part of 
the decrease in right eye visual acuity was attributable to 
high astigmation secondary to pterygium, the examiner 
believed that the veteran could see better in his right eye 
that what he reported.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's residuals of a 
right eye pterygium is not warranted.  The applicable 
criteria states that corrected visual acuity of 20/200 (6/60) 
in one eye warrants a 20 percent evaluation when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. 
Part 4, Code 6077 (1999).  In the instant case, the veteran's 
most recent corrected visual acuity in the right eye is 
20/200; the left eye corrected to 20/20.  However, the 1999 
VA examination attributed the majority of his right visual 
loss to conditions that are not service-connected, and the 
examiner believed that the veteran's right eye visual acuity 
was actually better than he reported.  The visual acuity 
attributed to the service-connected pterygium residuals, by 
VA examination in 1993, was no worse than 20/40.  Clearly, 
therefore, the noted criteria for a compensable evaluation 
have not been met in this case.

In addition, the evidence does not establish that an 
increased evaluation is warranted under the provisions of 38 
C.F.R. § 3.321 (1999).  Initially, the evidence does not show 
that this disability, standing alone, has caused marked 
interference with employment.  The veteran worked for 
numerous years as a truck driver, only retiring in January 
1991 at the age of 65, when he became eligible for Social 
Security benefits.  While he contends that he cannot obtain a 
Commercial Driver's License (CDL) because of his eye, the 
evidence clearly shows that he was able to drive until the 
age of 65 with no documented interference from his service-
connected right eye disorder.  Moreover, while it appears 
that he was refused a CDL in 1992 due to his eye (even though 
he had retired in 1991), as noted above, the service 
connected right pterygium accounts for only a small 
percentage of the loss of visual acuity in that eye.  
Therefore, there is no credible evidence that the veteran's 
service-connected right eye disorder has markedly interfered 
with his ability to work.  Furthermore, there is no evidence 
that the veteran has been hospitalized because of his service 
connected right eye disorder; as such, there is no evidence 
that it has resulted in "frequent periods of 
hospitalization."  As a consequence, it is found that an 
extraschedular evaluation for the service-connected right eye 
disorder is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against an increased evaluation for the residuals 
of the removal a right eye pterygium.

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).

The veteran is service-connected for lymphatic sarcoidosis, 
which is assigned a 10 percent evaluation, and for pulmonary 
sarcoidosis and right pterygium removal residuals, each 
assigned a noncompensable evaluation.  Clearly, he has not 
met the basic schedular rating criteria needed to warrant 
consideration of a total disability rating pursuant to 38 
C.F.R. § 4.16(a) (1999).

38 C.F.R. § 3.321(b)(1) (1999) states that to accord justice 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

A VA social and industrial survey was conducted in May 1999.  
The veteran, as well as acquaintances, reported that the 
veteran had lost his CDL in 1992, and was unqualified to do 
any other work due to lack of training, education, and age.  
The social worker who conducted the survey stated that the 
veteran was suited only to labor jobs, and his abilities were 
limited.  "His forced retirement from the employment he 
could engage in was directly related to his vision problem 
which was adjudicated as service connected."

After a careful review of the entire claims folder, the Board 
finds that this is not an "exceptional case where the 
schedular evaluations are found to be inadequate."  While 
the Board is mindful of the veteran's allegation that his 
service-connected eye disorder has rendered him unable to 
retain his commercial driver's license, the objective 
evidence demonstrated on VA examination shows that the vast 
majority of his right visual loss is due to nonservice-
connected eye disorders.  (The VA social worker's statement 
that the veteran's "vision problem" was "adjudicated as 
service connected," is simply inaccurate and of no probative 
value.  As noted above, the vast majority of the veteran's 
right eye visual acuity deficit is attributable to 
nonservice-connected causes.)  This factor, coupled with the 
fact that he has not been frequently hospitalized for his 
service-connected disabilities, argues strongly against 
finding that this case "...presents such an exceptional or 
unusual disability picture...as to render impractical the 
application of the regular schedular standards."  The Board 
thus finds that entitlement to individual unemployability on 
an extraschedular basis is not shown. 

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


